Citation Nr: 0821326	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-38 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 6, 
2003, for the assignment of a rating of 40 percent for 
residuals of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1978 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO assigned a rating of 10 
percent for the veteran's service-connected lumbosacral 
strain residuals, effective June 29, 2001, and assigned a 
rating of 40 percent effective October 6, 2003.  The veteran 
has appealed the effective date of the 40 percent rating.

In November 2005, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2007).  Before the hearing was scheduled, however, the 
veteran submitted a letter to the RO in January 2006 
indicating that he no longer wished to have a hearing before 
the Board.  Accordingly, the Board will treat his request for 
hearing as withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

Prior to October 6, 2003, the veteran's lumbosacral strain 
residuals were not manifested by severe disability with 
listing of the spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with abnormal mobility; there was no 
showing of disability that equated to severe limitation of 
motion or forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the thoracolumbar 
spine.


CONCLUSION OF LAW

An effective date earlier than October 6, 2003, for the 
assignment of a 40 percent rating for service-connected 
lumbosacral strain residuals is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.159, 3.321, 3.400, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5237 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for an 
effective date earlier than October 6, 2003, for the 
assignment of a rating of 40 percent for lumbosacral strain 
on appeal has been accomplished.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  However, VCAA 
notice is not required with respect to every issue raised by 
a claimant.

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
Section 5103(a) has been satisfied, and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.

Here, the veteran's claim for an effective date earlier than 
October 6, 2003, for the assignment of a rating of 40 percent 
for lumbosacral strain falls squarely within the pattern 
above.  Thus, no additional VCAA notice was required with 
respect to the issue on appeal.  Furthermore, the Board finds 
the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  Dingess/Hartman 
v. Nicholson, supra.

Here, the veteran was provided a VCAA notice letter in 
February 2002 regarding his claim for service connection for 
lumbosacral strain.  Thereafter, the veteran was notified in 
July 2003 that his claim for service connection for 
lumbosacral strain had been granted with an initial 
noncompensable disability rating.  The notice included a copy 
of the RO's July 2003 rating decision.  In that rating 
decision, the veteran was informed of the evidence the RO had 
considered and its reasons for assigning a noncompensable 
rating.  Also in July 2004, following the veteran's notice of 
disagreement with the July 2003 rating decision, the RO 
issued the veteran a second VCAA notice letter regarding his 
claim for a higher initial rating for the service-connected 
lumbosacral strain.  In July 2004, the RO increased the 
veteran's disability rating to 10 percent effective June 29, 
2001, and to 40 percent effective October 6, 2003.  It also 
issued a statement of the case in November 2005 that notified 
the veteran of the relevant criteria associated with his 
claim for an earlier effective date for assignment of the 40 
percent rating, as well as the reasons behind the RO's 
decision.  Consequently, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for an 
effective date earlier than October 6, 2003, for the 
assignment of a rating of 40 percent for service-connected 
lumbosacral strain residuals.  Relevant private and VA 
treatment records have been obtained.  The Board notes that 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when there is:  (1) 
evidence of a current disability; (2) evidence establishing 
an in-service event, injury or disease, or a disease 
manifested in accordance with presumptive service connection 
regulations occurred that would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

Here, however, the veteran has been provided a VA medical 
examination in July 2003 pursuant to the instant claim.  The 
Board acknowledges that the veteran has contended that this 
examination was not "adequate."  Specifically, the veteran 
claimed in his July 2005 notice of disagreement that he had 
taken twice as much pain medication as normal on the day of 
the examination, and that the examination thus did not 
accurately measure his "pain threshold."  However, as 
discussed in detail below, there is no indication in the VA 
examination report to indicate that the veteran reported 
having taken too much pain medication or otherwise mentioned 
to the VA examiner that his condition was anything other than 
normal; the only evidence of such is the veteran's own lay 
statement, made one year after the fact.  In view of the 
objective evidence of record discussed in detail below, the 
Board finds that the veteran's current assertions in the face 
of this objective evidence are not credible and thus do not 
trigger VA's duty to provide an additional examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Board thus 
concludes that the July 2003 examiner's evaluation of the 
veteran's back, including any limitation due to pain, 
properly considered the veteran's functional limitations, and 
that a current examination is not needed, as the medical 
evidence of record is sufficient to decide this case.  See 
McLendon, 20 Vet. App. at 84-86; see also 38 C.F.R. § 3.159 
(c)(4).  The Board thus concludes that the duty-to-assist 
requirements are satisfied.

Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claim on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

The veteran is seeking an effective date earlier than October 
6, 2003, for the assignment of a rating of 40 percent for 
service-connected lumbosacral strain.  

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

By way of background, the veteran first filed a claim for 
service connection for lumbosacral strain in June 2001.  His 
claim was denied via rating decisions issued by the RO in 
March 2002 and April 2002.  Following the veteran's perfected 
appeal of the denial, the RO provided the veteran with a VA 
examination in July 2003 and, based in part on the results of 
that examination, awarded service connection and assigned an 
initial noncompensable rating.  This was done in a July 2003 
rating decision.  The veteran appealed the initial 
noncompensable rating, and the RO, upon further 
consideration, issued a rating decision in July 2004 
assigning an initial 10 percent disability rating for 
lumbosacral strain effective June 29, 2001, the initial date 
of the claim; it increased the rating to 40 percent as of 
October 6, 2003, the first date at which it found evidence of 
an increase in the veteran's level of disability.  It is the 
date of this increase that the veteran is currently 
appealing.

The effective date may be assigned prior to October 6, 2003, 
if it is shown that it was factually ascertainable that the 
40 percent rating was warranted prior to that date.  See 38 
C.F.R. § 3.400(o).  The veteran contends that the criteria 
for the 40 percent rating were demonstrated when he was 
examined by VA on July 19, 2003.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The relevant medical evidence of record prior to October 6, 
2003-the effective date assigned by the RO for the 40 
percent rating-consists of private records, reports of the 
veteran's treatment at the Kansas City VA Medical Center 
(VAMC) in Kansas City, Missouri, and a July 2003 VA 
examination.  The veteran's private records document that the 
veteran was seen in October 2001 for back and neck pain 
subsequent to an October 2001 motor vehicle accident.  
Physical examination revealed a full range of motion and full 
strength in his upper extremities.  Although no radiological 
reports are available from the October 2001 visit, notes from 
the examination indicate that degenerative joint disease was 
found on examination.  Straight leg testing at the time was 
found to be negative.  Examination in November 2001 found 
that the veteran's back had a reduced range of motion with 
spasm.  The treating physician diagnosed lumbar strain with 
radiculopathy and prescribed painkillers.  Report of a 
December 2001 nerve conduction study reflects the examiner's 
finding that the veteran suffered from left L5 radiculopathy 
of acute phase type and mild degree.

Report of the July 2003 VA medical examination reflects the 
veteran's report of fairly constant pain in the low back, 
aggravated by bending and lifting and radiating to the left 
foot with some numbness and weakness of the left leg.  The 
veteran further reported wearing a lumbosacral brace about 20 
percent of the time and treating his low back pain with 
painkillers.  He also reported not having lost any time from 
work due to his back problems.  Physical examination revealed 
that the veteran was able to move about the examining room 
and climb on and off the examining table without apparent 
pain or difficulty.  The examiner found no list or scoliosis, 
no spasm, and no tenderness in the veteran's lower back.  
Range of motion testing found that the veteran had flexion to 
90 degrees, extension to 15 degrees, and lateral bending to 
30 degrees bilaterally, all without pain.  Heel and toe gait 
were found to be normal, and straight leg raise was negative.  
The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine.

Records from the Kansas City VAMC indicate that the veteran 
was first seen there for treatment of his lower back pain on 
October 6, 2003.  At that visit, the veteran was found to 
have low back pain with radiation to the anterior left leg 
and occasional early morning numbness of the left toes.  The 
veteran further reported that the pain worsened with 
prolonged sitting and has restricted his ability to bend.  
Physical examination revealed tenderness to palpation on the 
lumbar spine and paralumbar areas bilaterally with 
significant muscle spasm and significant restricted flexion 
and extension of the lumbar spine and a positive leg raise 
bilaterally.  The veteran was diagnosed with chronic low back 
pain with lumbar radiculopathy and was prescribed 
painkillers.

The RO assigned a 10 percent evaluation for the veteran's 
lumbosacral strain effective June 29, 2001, and increased the 
rating to 40 percent effective October 6, 2003, in accordance 
with the criteria set forth in the rating schedule in effect 
prior to September 26, 2003.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbosacral strain.  Pursuant to the RO's rating, 
the Board will consider whether the veteran's lumbosacral 
strain warrants a 40 percent rating prior to October 6, 2003, 
under Diagnostic Code 5295, which criteria are identified 
below.  The Board will also consider criteria currently in 
effect for disabilities of the spine, which the RO considered 
but did not apply to the veteran's disability, finding the 
criteria formerly in effect to be more beneficial to the 
veteran.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.

As indicated above, since the effective date for the award of 
service connection, the regulations pertaining to evaluation 
of disabilities of the spine were amended twice.  See 67 Fed. 
Reg. 54345- 54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
these changes in the July 2004 rating decision.

The first of these, effective September 23, 2002, involved 
only changes to the rating of intervertebral disc syndrome 
(IVDS).  The veteran has not been service connected for IVDS, 
so those rating criteria need not be discussed here.  See 
September 2005 rating decision that specifically denied 
service connection for disc disease.  

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2007).

Because the changes became effective before the October 2003 
effective date for the award of a 40-percent rating, the 
Board must determine whether the revised version is more 
favorable to the veteran.  See VAOPGCPREC 7-2003.  However, 
even if the Board finds the revised version more favorable, 
the reach of the new criteria can be no earlier than the 
effective date of that change, which was September 26, 2003.  
See VAOPGCPREC 3-2000.

With respect to the rating criteria in effect prior to 
September 26, 2003, Diagnostic Code 5295 provides that a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion.  (The Board notes that a 40 
percent rating is the maximum rating under Diagnostic Code 
5295.)  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A 40 
percent rating was also warranted under Diagnostic Code 5292 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (2003).  

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The new General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Id.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

The Board finds that the veteran's lumbosacral strain 
residuals do not warrant an effective date earlier than 
October 6, 2003, for award of a rating of 40 percent under 
the diagnostic codes identified above.  Turning first to an 
evaluation of the veteran's disability under prior Diagnostic 
Code 5295, the Board notes that the veteran's lumbosacral 
strain was characterized in his November 2001 treatment as 
marked by pain and a limited range of motion.  In that 
connection, the Board notes that although muscle spasm on 
extreme forward bending was noted at the November 2001 visit 
to a private physician, no loss of lateral spine motion 
unilaterally in a standing position was noted at any of the 
veteran's private or VA medical treatments; nor did the July 
2003 VA examiner note muscle spasm or loss of lateral spine 
motion in standing position.  Prior to the veteran's October 
6, 2003, visit to the Kansas City VAMC, the only diagnosis of 
muscle spasm was made by the veteran's private physician in 
October 2001; no such finding was made following that time.  
Similarly, prior to October 6, 2003, the veteran did not 
demonstrate severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or any 
abnormal mobility on forced motion.  Additionally, given the 
range of motion noted in July 2003, the veteran did not have 
"severe" limitation.

The Board further finds that an earlier effective date is not 
warranted under the revised Diagnostic Codes 5235-5243.  The 
relevant medical evidence shows that the veteran has been 
diagnosed with lumbosacral strain.  The Board concludes, 
however, that the veteran's range of motion did not rise to 
the level of a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine prior to 
October 6, 2003.  Specifically, the Board notes that the 
first medical evidence relating to the veteran's lumbosacral 
strain following September 26, 2003, the effective date of 
the new rating criteria, is the report from his first visit 
to the Kansas City VAMC on October 6, 2003.  This visit, as 
discussed above, resulted in the assignment of the current 
effective date for the 40 percent disability rating.  As the 
Board may not assign an effective date based on the new 
criteria that is earlier than the effective date of the 
criteria, the Board concludes that there is simply no 
evidence to suggest that, between September 26, 2003, and the 
October 6, 2003, visit to the Kansas City VAMC, the veteran's 
lumbosacral strain was sufficiently severe to warrant a 40 
percent rating under the new Diagnostic Code 5237 and General 
Rating Formula for Diseases and Injuries of the Spine.

Additionally, as noted above, with respect to the former and 
revised rating criteria relating to intervertebral disc 
syndrome, the veteran is not service connected for disc 
disease. As such, the Board cannot assign a rating under such 
criteria.

As noted above, relevant regulations provide that the 
effective date may be prior to October 6, 2003, if it is 
shown that it was factually ascertainable that an increase in 
disability had occurred.  See 38 C.F.R. § 3.400(o).  Here, 
the RO based the assignment of a 40 percent rating on VA 
treatment records dated October 6, 2003, that reflected a 
level of disability consistent with the 40 percent rating.  
No earlier medical records indicate a worsening in severity 
of the veteran's disability, nor does the July 2003 VA 
medical examination reflect a level of disability sufficient 
to warrant a 40 percent rating.  (Problems with 
radiculopathy, such as weakness and numbness in the lower 
extremities were due to his disc disease that has not been 
service connected.)  An increase in disability was therefore 
factually ascertainable on October 6, 2003, but not at any 
time before that date.  Accordingly, an earlier effective 
date of the assignment of a 40 percent disability rating for 
lumbosacral strain is not warranted.  

The Board acknowledges the veteran's contention in his July 
2004 notice of disagreement that his July 2003 VA examination 
was inadequate and failed to accurately measure his "pain 
threshold" due to his having taken double the amount of his 
prescribed pain medications on the day of the examination.  
However, as noted above, the veteran made no mention of this 
extra medication to the VA examiner, although specific 
mention is made in the examination report of the strength of 
the veteran's daily prescription for painkillers.  The Board 
finds that there is simply no indication in the report of 
examination to suggest that the veteran had taken any extra 
medication that interfered with the validity of the July 2003 
examination.  Consequently, the competent medical evidence 
from the examination outweighs the veteran's contention that 
the results were skewed by his excessive dosage of 
painkillers.  The Board concludes that the July 2003 
examination provided a thorough and accurate picture of the 
veteran's disability at the time, which did not warrant a 40 
percent rating under the relevant rating criteria.

No earlier VA or private treatment record shows that the 
veteran met the criteria for a 40 percent rating prior to 
October 6, 2003.  Similarly, the Board finds that the report 
of July 2003 VA examination presents an accurate picture of 
the level of the veteran's disability at the time.  In short, 
it was first shown that the veteran met the criteria for a 40 
percent rating no sooner than October 6, 2003.  38 U.S.C.A. § 
5110.


ORDER

Award of an effective date prior to October 6, 2003, for the 
assignment of a rating of 40 percent for lumbosacral strain 
residuals is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


